Sconiers, J.
(dissenting). I respectfully dissent, inasmuch as I
disagree with my colleagues that Supreme Court erred in granting the motion of plaintiff seeking leave to “renew and reargue” her motion for, inter alia, summary judgment on the complaint and to reargue her opposition to the cross motion of RLI Insurance Company (defendant) for summary judgment dismissing the complaint against it. In granting that part of the motion seeking leave to renew, the court carefully considered the fac*1578tors set forth in CPLR 2221 (e) and specifically addressed “[t]he critical issue . . . whether plaintiff . . . presented a reasonable justification for her failure to present such facts on the prior motion.” In addition to concluding “that plaintiff. . . furnished a reasonable justification for failing to adduce the new facts on the prior motion,” the court understandably was “not inclined to ignore the newly determinative fact that plaintiff . . . may . . . have exercised due diligence in attempting to ascertain the tortfeasors’ insurance situation[, especially where] ignoring] that critical fact would be to deprive plaintiff of significant legal rights[ ] and to permit an unjustified evasion of defendant’s] . . . significant contractual responsibilities.”
In a case such as this, where the court gave due weight and consideration to the relevant factors in granting that part of the motion seeking leave to renew, we should not second guess the court’s exercise of discretion, especially where doing so would deprive a party of a determination on the merits. It is one thing to reverse an order denying a motion seeking leave to renew and thereby decide a case on the merits (see Foxworth v Jenkins, 60 AD3d 1306 [2009]), but it is quite another to reverse an order granting a motion seeking leave to renew, thus depriving a party of the benefit of a determination on the merits. This Court has been, and should be, reluctant to do so. In fact, I could find only one instance since CPLR 2221 was amended in 1999 where this Court reversed an order granting a motion seeking leave to renew, and that was in a case where virtually no justification was provided for the “failure to produce the additional proof on the prior motion” (Robinson v Consolidated Rail Corp., 8 AD3d 1080 [2004]). Further, this Court has not previously reversed an order granting a motion seeking leave to reargue where the motion was timely.
When CPLR 2221 was substantially amended in 1999, the Committee on Civil Practice Law and Rules of the New York State Bar Association (hereafter, Committee) approved the legislation but noted that it was divided because some members of the Committee expressed concern that the “legislation . . . might be interpreted to . . . effectively deprive courts of flexibility needed in this area” (Mem of Committee, Bill Jacket, L 1999, ch 281). In supporting the legislation, however, the Committee concluded that “[t]he new proposal does allow for judicial discretion and flexibility” (id.). Unfortunately, it appears that those concerns were warranted (see e.g. V. Veeraswamy Realty v Yenom Corp., 71 AD3d 874 [2010]). The fundamental and overriding purpose of CPLR 2221 should be to give courts and litigants every reasonable opportunity to obtain the legally cor*1579rect and just result based on the merits of the case. Here, while plaintiff may have ultimately been unsuccessful in recovering the proceeds of the insurance policy in question, she should have been afforded the opportunity to resolve her claim for coverage on the merits. I therefore would affirm the order for the reasons stated at Supreme Court. Present — Scudder, EJ., Centra, Peradotto, Sconiers and Pine, JJ.